Citation Nr: 9932798	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for missing right teeth 
numbered 13, 14 and 15, and left teeth numbered 11, 12, 13 
and 14.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 until 
December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.

In connection with his claim, the veteran presented testimony 
at a videoconference hearing in July 1999, held in lieu of an 
in-person Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(1999).  The transcript of the hearing is associated with the 
veteran's claims folder.  


FINDING OF FACT

Right teeth numbered 13, 14 and 15, and left teeth numbered 
11, 12, 13 and 14, were extracted as a result of dental 
trauma sustained during service.


CONCLUSION OF LAW

A dental injury, resulting in extraction of right teeth 
numbered 13, 14 and 15, and left teeth numbered 11, 12, 13 
and 14, was incurred during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. §§  3.303, 3.381, 4.149, 17.161 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for residuals of 
in-service dental trauma, which resulted in the extraction of 
his teeth.  He is requesting out patient dental treatment to 
repair his lower partial plate.  In the interest of clarity, 
the Board will initially discuss pertinent law and VA 
regulations. The factual background of this case will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision.

Relevant law and VA regulations

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303(a).  
Applicable regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service 
connected solely for the purpose of determining entitlement 
to dental examination or outpatient dental treatment.  38 
C.F.R. § 4.149 (1998) (which was in effect at the time the 
veteran submitted his claim for dental benefits);  see also 
38 C.F.R. § 3.381(a). 

A veteran having a service-connected compensable dental 
disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  38 C.F.R. § 17.161(a).  As 
to each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. 
§ 3.381.  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 C.F.R. 
§ 17.161(c) (formerly 
§ 17.123(c)), commonly referred to as Class II(a) 
eligibility.  

Factual background

Service medical records show that the veteran was injured in 
September 1953 while jumping from an airplane.  An undated 
clinical record states that as the veteran's parachute 
opened, his head was slammed against the side of the door, 
thereby causing facial fractures and a laceration to the 
chin.  A September 1953 admission record notes the veteran's 
complaints of pain to the left side of his head and jaw, and 
indicates that several teeth were broken.  Nursing notes 
dated in September 1953 reflect the veteran's difficulty with 
speech due to bandages on his head and note that teeth were 
knocked out.  Nursing notes provide a notation which states 
"to dental clinic."  

In September 1953, one day after the parachute accident, a 
dental report notes the veteran's fracture to the bilateral 
left mental foramen and condyle, and indicates that the 
fracture was reduced by wiring and elastic bands.  Eleven 
days after the accident, the veteran underwent an operation 
for the open reduction of a fractured mandible, as reflected 
in a September 1953 operation report.  The September 1953 
report indicates that the wound was closed and sutures and 
dressing were applied.  
A narrative summary reflects the veteran's discharge in 
October 1953. 

An October 1953 dental report indicates that some of the 
veteran's lower teeth were extracted.  The register of dental 
patients shows extractions to the veteran's right teeth 
numbered 13, 14 and 15, and left teeth numbered 11, 12, 13 
and 14, in or around November/December 1953.  

A May 1964 report of medical examination reflects eight 
missing teeth, in addition to the veteran's missing wisdom 
teeth.  

In July 1999, the veteran testified at a videoconference that 
his head and face hit the door of an aircraft in September 
1953 while he was in the service.  The veteran recalled 
spitting teeth as he was floating down in a parachute from 
the aircraft.  After being taken to the hospital, the veteran 
stated it was discovered that several of his teeth were 
broken and knocked out.  See Transcript of Hearing, p. 3.  
The veteran indicated that the hospital was mainly concerned 
with the cuts on his face and broken left jaw, and that 
during the first examination he was found to have several 
broken teeth.  See Transcript of Hearing, p. 3.  The veteran 
further stated that after his release from the hospital for 
jaw treatment, he went to the base dental clinic to continue 
treatment on his teeth and to get a partial plate.  See 
Transcript of Hearing, p. 4.  The veteran indicated that a VA 
dentist conducted an examination and stated that it was 
obvious the veteran's broken jaw from the accident had caused 
residual trauma to the teeth.  See Transcript of Hearing, p. 
4.  The veteran indicated that his partial plate was for the 
bottom jaw teeth that were removed after the accident.  See 
Transcript of Hearing, p. 6.

Analysis

As an initial matter, the Board notes that the veteran's 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The service medical 
records indicate that the veteran sustained trauma to his 
head and face while in service, which resulted in the 
extraction of some of his teeth.  

Once a claim is determined to be well grounded, the statutory 
duty to assist the veteran in the development of his claim 
attaches.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In this regard, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the appeal has been obtained, and no further 
assistance is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.  The Board further notes that 
the veteran provided testimony at a videoconference; thus, he 
was given an opportunity to present the facts of his case.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a) 
(1998).  The Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is in 
support of or against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the preponderance of the evidence is 
against the claim, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service medical records show that several of the veteran's 
teeth were broken and knocked out during the September 1953 
accident while he jumped from an aircraft. Dental records 
confirm that the veteran had teeth extracted in or around 
November/December 1953 after he was discharged from the 
hospital for surgery for his fractured mandible.  Such 
records are consistent with the veteran's personal testimony 
that the hospital was mainly concerned with the cuts on his 
face and broken left jaw and that his teeth were treated 
after he was released from the hospital.  See Transcript of 
Hearing, pp. 3-4.  The Board recognizes that it would have 
been difficult to treat or extract the veteran's teeth 
immediately after surgery for his fractured mandible because 
his head was reportedly wrapped in sutures and dressing. 

The veteran's claim for service connection includes a request 
for the repair of his lower partial plate in the area where 
his injured teeth were extracted.  As the veteran was able to 
replace his extracted teeth with a partial plate, his 
condition is not considered disabling.  38 C.F.R. § 4.149;  
see also 38 C.F.R. § 3.381(a).  Since the veteran does not 
have a service-connected compensable dental disability or 
condition, he does not fall within 38 C.F.R. § 17.161(a), 
Class I.  Moreover, the veteran does not fall within 
38 C.F.R. § 17.161(a), Class II, because his service 
discharge did not take place after September 30, 1981.  The 
Board notes that the veteran was discharged from service in 
December 1972.  However, the veteran does fall within 
38 C.F.R. § 17.161(c), Class II(a), since he has a service-
connected noncompensable disability which resulted from 
service trauma.  Accordingly, any outpatient treatment may be 
authorized as reasonably necessary for the correction of such 
dental disability.  

The Board concludes that the competent and probative evidence 
of record is unrefuted and supports the conclusion that the 
extraction of the veteran's right teeth numbered 13, 14 and 
15, and left teeth numbered 11, 12, 13 and 14 (or their 
corresponding numbers on current dental charts), is the 
result of service trauma. 


ORDER

Service connection for residuals of dental trauma to right 
teeth numbered 13, 14 and 15, and left teeth numbered 11, 12, 
13 and 14 (or their corresponding numbers on current dental 
charts), for the purpose of receiving VA outpatient dental 
treatment, is granted.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

